Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 10/01/2021.
This application is a CON of 16/581,679 09/24/2019 PAT 11138798
16/581,679 has PRO 62/855,973 06/01/2019
16/581,679 has PRO 62/844,010 05/06/2019

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 9,905,053 B2) in view of Reading et al. (US 9,985,943 B1).


As to INDEPENDENT claim 1, Yamamoto discloses a method, comprising: at an electronic device including a display generation component and one or more input devices (fig.2A, “10”; an mobile device is disclosed): 
displaying, via the display generation component, a first user interface with a first representation of content (fig.14, “101”; an augmented reality user interface with selectable contents is displayed); 
while displaying the first user interface with the first representation of the content, receiving, via the one or more input devices, a request to display a virtual model that corresponds to the content (fig.14, fig.15; col.18, l.5-l.19; a content object “PRINTER A” is selected via a touch panel); and 
in response to receiving the request to display the virtual model that corresponds to the content: in accordance with a determination that the first user interface is configured to perform an operation associated with the content, displaying the virtual model of the content concurrently with a selectable user interface object for performing the operation associated with the content (fig.15, “40”, “104”, “112”; a virtual model of the selected content along with a plurality of associating user interface objects are displayed). Yamamoto does not expressly disclose in accordance with a determination that the first user interface is not configured to perform the operation associated with the content, displaying the virtual model of the content without displaying the selectable user interface object for performing the operation associated with the content.
In the same field of endeavor, Reading discloses in accordance with a determination that the first user interface is not configured to perform the operation associated with the content, displaying the … model of the content without displaying the selectable user interface object for performing the operation associated with the content (fig.5; col.16, l.20-l.23; a greyed out version of the selectable user interface object is displayed instead based on the determination that the function associated with the user interface object is unavailable).
It would have been obvious to one of ordinary skill in the art, having the teaching of Yamamoto and Reading before him prior to the effective filling date, to modify the argument reality object placement user interface taught by Yamamoto to include non-selectable user interface elements taught by Reading with the motivation being to communicate user interface objects statuses to the user.
		
As to claim 2, the prior art as combined discloses detecting an input directed to the selectable user interface object for performing the operation associated with the content; and in response to detecting the input directed to the selectable user interface object for performing the operation associated with the content, performing the operation (Yamamoto, fig.20; additional information associated with the virtual model is displayed).

As to claim 3, the prior art as combined discloses while displaying the virtual model of the content concurrently with the selectable user interface object for performing the operation associated with the content, displaying data that corresponds to the content (Yamamoto, fig.20; additional information associated with the virtual model is displayed).
.
As to claim 4, the prior art as combined discloses the content includes a plurality of content items (Yamamoto, fig.14, “101”; contents items are selectable); and the virtual model of the content includes a plurality of virtual objects, wherein a respective virtual object of the plurality of virtual objects corresponds to a respective content item of the plurality of content items (Yamamoto, fig.15; a virtual object of the selected content is displayed).

As to claim 5, the prior art as combined discloses wherein the virtual model of the content and the selectable user interface object for performing the operation associated with the content are displayed in the first user interface (Yamamoto, fig.15, “40”, “112”; the virtual model and the selectable user interface object are displayed together).

As to claim 6, the prior art as combined discloses wherein displaying the virtual model of the content concurrently with the selectable user interface object includes: displaying a second user interface; and displaying the virtual model of the content concurrently with the selectable user interface object in the second user interface (Yamamoto, fig.16-fig.18B; the user adds an attachment to the virtual model).

As to claim 7, the prior art as combined discloses while displaying the second user interface, detecting a manipulation input directed to the virtual model; and in response to detecting the manipulation input directed to the virtual model, changing a display property of the virtual model based on the manipulation input (Yamamoto, fig.16-fig.18B; the user adds an attachment to the virtual model).

As to claim 8, prior art as combined discloses the electronic device includes one or more cameras; and displaying the second user interface includes displaying the virtual model and the selectable user interface object with at least a portion of a field of view of the one or more cameras (Yamamoto, fig.16-fig.18B, “104”; both the interface and the virtual model are displayed in the camera fov).

As to claim 9, prior art as combined discloses wherein the selectable user interface object for performing the operation associated with the content is displayed at a location that corresponds to the displayed portion of the field of view of the one or more cameras (Yamamoto, fig.16-fig.18B, “104”; both the interface and the virtual model are displayed in the camera fov).

As to claim 11, the prior art as combined discloses while displaying the virtual model of the content concurrently with the selectable user interface object for performing the operation associated with the content, detecting an input directed to the selectable user interface object (Yamamoto; fig.15, “112”; col.16, l.13-23; the user selects the product purchase button);
and in response to detecting the input directed to the selectable user interface object, displaying a third user interface (Yamamoto; col.16, l.13-23; an interface for making the purchase is displayed); 
while displaying the third user interface, detecting an input to authorize acquisition of the content; and in response to detecting the request to authorize the acquisition of the content, acquiring the content (Reading, fig.5; the user makes a purchase of the selected object after a security check).

As to INDEPENDENT claim 12, see rationale addressed in the rejection of claim 1 above.
As to claim 13, see rationale addressed in the rejection of claim 2 above.
As to claim 14, see rationale addressed in the rejection of claim 3 above.
As to claim 15, see rationale addressed in the rejection of claim 4 above.
As to claim 16, see rationale addressed in the rejection of claim 5 above.
As to claim 17, see rationale addressed in the rejection of claim 6 above.
As to claim 18, see rationale addressed in the rejection of claim 7 above.
As to claim 19, see rationale addressed in the rejection of claim 8 above.

As to INDEPENDENT claim 20, see rationale addressed in the rejection of claim 1 above.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto-Reading in view of v et al. (US 7,995,096 B1).

As to claim 10, the prior art as combined discloses wherein the selectable user interface object for performing the operation associated with the content has a display property that renders the displayed portion of the field of view of the one or more cameras (Yamamoto, fig.16-fig.18B, “104”; both the interface and the virtual model are displayed in the camera fov).  The prior art as combined does not expressly disclose …partially visible through the selectable user interface object.
In the same field of endeavor, Cressy discloses …partially visible through the selectable user interface object (col.6, l.55-60; translucent buttons are displayed).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Cressy before him prior to the effective filling date, to modify the argument reality object placement user interface taught by the prior art as combined to include translucent user interface elements taught by Cressy with the motivation being to provide intended function without being obtrusive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2014/0285522): SYSTEM AND METHOD FOR PRESENTING TRUE PRODUCT DIMENSIONS WITHIN AN AUGMENTED REAL-WORLD SETTING
Lerner et al. (US 2016/0188153 A1): Social Messaging System For Real-time Selection And Sorting Of Photo And Video Content
Anadure et al. (US 10,573,019 B1): Augmented Reality Digital Content Search And Sizing Techniques

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/            Primary Examiner, Art Unit 2173